DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 20160304842 A1) in view of Eudes et al. (US 20140196172 A1).

Donovan et al. teaches a recombinant DNA construct comprising a polynucleotide sequence encoding a dinitrogenase reductase or a dinitrogenase polypeptide operably linked to a mitochondrial-targeting peptide, wherein the 
Donovan et al. does not teach that the nitrogenase is targeted to the mitochondria by targeting the encoding polynucleotide to the mictochondria using a carrier polypeptide.  
Eudes et al. teaches organelle targeting nanocarrier polypeptides that can be used to target nucleic acids and polypeptides to organelles.  Eudes et al. teaches a method for delivering a nucleic acid to a non-nuclear organelle in a cell, the method 
  Query Match             100.0%;  Score 169;  DB 13;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFSYLPRYPLRAASARALVRATRPSYRSALLRYQ 34
              ||||||||||||||||||||||||||||||||||
Db          1 MFSYLPRYPLRAASARALVRATRPSYRSALLRYQ 34
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Donovan et al. such that the nifDHK core nitrogenase subunits from Klebsiella are targeted to the mitochondria by targeting the encoding polynucleotide to the mictochondria using a nanocarrier polypeptide, such as SEQ ID NO:1 as taught by Eudes et al. One having ordinary skill in the art would have been motivated to do this because it would have been prima facie obvious to substitute the method of targeting Nif polypeptides to the mitochondria as taught by Donovan et al. for the method as taught by Eudes et al.  Both techniques accomplish the same result – localization of Nif polypeptides in plant cell mitochondria.  The method of Eudes et al. was a substitute technique that was known in the art for the purpose of localizing nucleic acids and polypeptides to organelles and one of ordinary skill in the art would have had a reasonable expectation of success in targeting the Nif-encoding polynucleotides to plant mitochondria because Eudes et al. teaches working examples of using nanocarriers to target DNA constructs to plant cell mitochondria and explicitly teaches the sequences of the nanocarrier polypeptides.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662